Citation Nr: 9909220	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  90-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Thomas E. Chilcott, an 
attorney


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel




INTRODUCTION

The veteran had active service from June 1973 to December 
1980 and May 1983 to February 1987, and he died in February 
1989.

In September 1993, the Board of Veterans' Appeals (Board) 
denied service connection for the cause of the veteran's 
death.  The appellant subsequently filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  The Court vacated the September 1993 
Board decision and granted a joint motion for remand.  [redacted].
The Board remanded the case in February 1996 and September 1998.


REMAND

In the September 1998 remand, the Board referred to the May 
1996 National Archives and Records Administration form 
requesting information or records of treatment in October 
1986 at the facilities in Babenhausen and Aschaffenburg, 
Germany.  According to the response to that request, dated in 
May 1996, "dep. only showed up on FARS for 1985."  Thus, 
there was evidence of a dependent being seen in 1985.  
However, it was not clear if the search included a search for 
information or records pertaining to the veteran for his 
entire period of service.  Therefore, in September 1998, the 
Board asked the RO to conduct another search for information 
and records pertaining to only the veteran, and not his 
dependents, for his entire period of service, and report the 
results of such search.  However, it does not appear that any 
such search was conducted.  

The Board also, in its September 1998 remand, requested that 
the RO inform the National Personnel Records Center (NPRC) 
that the APO, which the NPRC provided as the address for 
obtaining records of treatment at the facilities in Germany, 
was closed and ask the NPRC to search retired records and 
attempt to obtain records of such treatment through other 
official channels.  The Board noted that any searches should 
be for records of treatment reportedly received by the 
veteran while stationed in Germany from the United States 
Army Health Clinic in Babenhausen and the United States Army 
Dispensary in Aschaffenburg, for his entire period of 
service, especially October 1986.  The RO was also asked to 
seek the assistance of the United States Army Medical Corps, 
if appropriate, and provide the hospital identification 
numbers for all facilities from which records were requested.  

In September 1998, the RO asked the NPRC to search for the 
veteran's service medical records and clinical records for 
all periods of service, to include the period of time while 
the veteran was stationed in Germany, especially in October 
1986.  The RO added:

NPRC previously referred this RO to 9th 
Military Disp., Aschaffenberg, APO New 
York 09162.  Our mail was returned this 
APO closed.  Request NPRC attempt to 
obtain treatment records through other 
official channels.  This RO does not have 
hospital identification numbers for the 
facilities in Germany.  

The RO asked that negative responses be provided if the 
requested information or records were not available. 

In response, the NPRC related that morning reports were 
discontinued in September 1974 and forwarded the veteran's 
personnel file.  The NPRC also reported that a search of 
"index" from the 9th Military Dispensary failed to show a 
listing for 1986.  The RO subsequently issued a supplemental 
statement of the case, as requested in the Board's prior 
remand.  

While the NPRC may have searched for records from the United 
States Army Health Clinic in Babenhausen, in addition to the 
United States Army Dispensary in Aschaffenburg, and searched 
for records for the veteran's entire period of service, the 
NPRC's response pertained only to a search for information 
regarding the facility in Aschaffenberg in 1986.  While the 
Board regrets the delay involved in remanding this case 
again, the Board finds that the response from the NPCR does 
not satisfy the joint motion for remand in this case.  In the 
joint motion for remand, it was noted that further requests 
for medical records should not be confined to 1986 as the 
veteran was stationed in Germany both before and after 1986.  
Therefore, requests for records of treatment at the 
facilities in Germany should be for the veteran's entire 
period of service.

Under the circumstances discussed above, the Board finds that 
a decision on the merits of the appellant's claim without 
additional action by the RO is unlikely to withstand scrutiny 
by the Court and is likely to result in another joint motion 
for remand.  The Board also notes that the Court has held 
that "a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268 (1998).  

For the reasons discussed above, the case is REMANDED to the 
RO for the following action: 

1.  The RO should document all requests 
for information or records.  The RO 
should also ask that any facility, from 
which information or records are 
requested, provide negative responses if 
any of the requested information or 
records are not available.  

2.  The RO should ask the NPRC to search 
retired records for treatment of the 
veteran at the United States Army Health 
Clinic in Babenhausen and the United 
States Army Dispensary in Aschaffenburg, 
for his entire period of service and 
attempt to obtain records of such 
treatment through other official 
channels.  The RO should also seek the 
assistance of the United States Army 
Medical Corps, if appropriate.  

3.  With regard to the May 1996 National 
Archives and Records Administration form 
pertaining to the search by the "Army 
Corr. Sec.", another search for 
information and records pertaining to 
only the veteran, and not his dependents, 
for his entire period of service, should 
be conducted and the results reported.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of any additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

